J. S66035/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                   v.                     :
                                          :
JOSIAH DAVON BAILEY,                      :             No. 2085 EDA 2017
                                          :
                        Appellant         :


         Appeal from the Judgment of Sentence, January 12, 2017,
           in the Court of Common Pleas of Montgomery County
             Criminal Division at No. CP-46-CR-0004789-2015


BEFORE: GANTMAN, P.J., PANELLA, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                      FILED APRIL 15, 2019

      Josiah Davon Bailey appeals from the January 12, 2017 judgment of

sentence entered by the Court of Common Pleas of Montgomery County

following his conviction of:   corrupt organizations, conspiracy, two counts

each of attempted murder and aggravated assault and one count of

possession of a firearm without a license.1         The trial court sentenced

appellant to an aggregate term of 25 to 57 years’ imprisonment.              After

careful review, we affirm.

      The trial court provided the following synopsis of the factual and

procedural history of this case:

            During the fall and winter of 2014, Brothas from
            Another (“BFA”) and Straight Cash Money Gang

1  18 Pa.C.S.A.    §§   911(b),     903(a),   901(a),    2702(a),   and   6106(a),
respectively.
J. S66035/18


          (“SCMG”) were at war in the streets of Pottstown,
          Montgomery County. Formerly one gang, the two
          factions broke off and engaged in violence and drug
          trafficking.    Devon Vogelsang, Markel Harper,
          Ian Shawell, [appellant] and others were associated
          with BFA. Abraham Charriez, Christopher Charriez,
          Jose Charriez, Dathan Stevens, Daniel Garcia,
          co-defendant Alexander Scott and others were
          associated with SCMG. Law enforcement conducted
          an extensive investigation using court ordered
          wiretaps,    search   warrants,   surveillance  and
          controlled buys.       The investigation, dubbed
          “Operation War Ready,” revealed that [sic] the
          following.

          On November 25, 2014, Devon Vogelsang and
          Dathan Stevens shot each other at Rolling Hills
          Apartments in Pottstown, Montgomery County.
          Vogelsang was hospitalized in Lehigh Valley Hospital.
          A .32 caliber gun was recovered from the scene
          which matched the bullet recovered from Stevens’
          leg.

          On November 30, 2014, Markel Harper shot his rival
          Abraham “Fl[o]cco” Charriez in the area of Chesnutt
          and Franklin Streets.      Markel Harper gave a
          statement to police, wherein he detailed the ongoing
          gang war between BFA and SCMG.[Footnote 1]
          Harper told police that he shot Flacco because “he
          was trying to kill me. He sent his boys to shoot me
          and I had to handle the situation before they killed
          me.” Seven cartridge casings were recovered from
          the scene, all from the same .40 caliber gun.

               [Footnote 1] He gave the statement to
               Detective James Carbo on March 8,
               2015. Prior to giving the statement, he
               was read his constitutional rights, which
               he waived and agreed to give a voluntary
               statement.

          Following Fl[o]cco’s shooting, Harper, [appellant]
          and Ian Shawell went to visit Devon Vogelsang in the
          hospital. Vogelsang was shot at the Rolling Hills


                                  -2-
J. S66035/18


          apartments a few days prior. Hospital surveillance
          footage showed the three men checking in to visit
          Vogelsang at the hospital. Cell phone records also
          placed [appellant]’s cell phone in the area of the
          hospital at 8:21 p.m.

          When the men returned to Pottstown, they went to
          Johnece Lacy’s apartment; Shawell backed the car
          into her driveway. Harper got out of the car and saw
          co-defendant[, Scott, appellant,] and Shawell looking
          off to the right, and then he saw a flash of light
          accompanying a gunshot. He and [appellant] began
          shooting back; Harper with the same Smith and
          Wesson .40 caliber he used to shoot Fl[o]cco, and
          [appellant] with a .380.       Shawell didn’t shoot.
          9 mm, .40 caliber and .380 shell casings were
          recovered from the scene. So many shots were fired
          that the police ran out of evidence markers. Shawell
          fled the scene in the vehicle and was stopped by
          police. Two hundred seventy three bags of heroin
          and .380 caliber shell casing were found in the car.
          Lieutenant Echevarria opined that the quantity and
          packaging of the heroin was consistent with
          Possession with the Intent to Deliver. No gun was
          recovered from Shawell.

          As to the December 24, 2014 shooting of
          Daniel Garcia, Harper told police that he, Vogelsang
          and [appellant] went to Abraham “Flocco” Charriez’s
          house and hid in his neighbor’s walkway. The plan
          was for the three men to lie in wait for “Fl[o]cco or
          someone from his squad [SCMG],” and shoot them.
          He stated, “a blue Cadillac pulled up and double
          parked in front of Flocco’s house.            I saw
          Jun [Jose Charriez] in the back seat and I popped
          out of the walkway and started shooting at the
          people in the car. I don’t know how many times
          Devon [Vogelsang] shot, but when I turned around, I
          saw Crakk [appellant] shooting. I know I emptied
          the revolver, so I shot six times.” He further stated
          that he had a .357 revolver, Vogelsang had an
          unknown weapon and [appellant] used the same
          .380 that he used in the Elm Street shooting on
          November 30, 2014. When asked why they intended


                                  -3-
J. S66035/18


          to shoot Fl[o]cco or a member of his squad, he
          stated, “It was a war and they were coming for me,
          so I had to handle it.” At the conclusion of his
          statement, Harper reviewed his statement, made
          one change and signed the document.

          On December 26, 2014, Michael Hill[Footnote 2] and
          Jamel Williams were shot at in the alley behind
          382 N. Evans Street.

               [Footnote 2] Michael Hill is Markel
               Harper’s father. Alexander Scott was
               acquitted of this charge.

          On December 29, 2014, Devon Vogelsang was
          arrested. A Kel-Tech .380 caliber handgun and a
          Taurus 9 mm gun were found in the car at the time
          of his arrest. [Appellant]’s phone number was saved
          in his phone under “Crakk.” The guns recovered
          from Vogelsang were sent to National Medical
          Services (“NMS”) for DNA testing. The guns were
          compared      to   the    known   DNA   profiles   of
          Johnece Lacey, Devon Vogelsang, Markel Harper and
          [appellant]. The Kel-Tech .380 contained a mixture
          of    DNA     from    at   least  four  contributors.
          Johnece Lacey was the only individual excluded as a
          contributor. The Taurus contained a mixed [sic] of
          DNA from at least five contributors, again excluding
          Ms. Lacey.      [Appellant] could not be definitively
          included or excluded from the result.

          Also on December 29, 2014, Detectives Mark Minzola
          and Drew Marino interviewed Devon Vogelsang.
          Vogelsang was uncooperative, so law enforcement
          decided to tell him what they had learned through
          their investigation. They told him that they knew
          that SCMG and BFA had previously been one gang,
          that there had been a split and the names of the
          individuals on each side.

          On January 5, 2015, Vogelsang made a call from the
          prison to “Joey,”[Footnote 3] wherein he details the
          law enforcement investigation and what police told
          him they knew when he was arrested on an


                                  -4-
J. S66035/18


          outstanding warrant. [Appellant] offers to collect
          any outstanding debts for Vogelsang.

               [Footnote 3] In his statement to police[,]
               Markel Harper indicated that [appellant]
               goes by “Crakk whose real name is
               Josiah, but we call him Joey.”

          On February 11, 2015[Footnote 4], Markel Harper
          was shot five times by an unknown shooter in
          Leasher Alley. A handgun with Harper’s blood on it
          was recovered from the scene. No one was charged
          as a result of this shooting.

               [Footnote 4] The same date, Scott
               posted to Facebook “I’m about to go
               celebrate, today is a day.” and on Twitter
               “I don’t make excuses I make it happen,
               who’s next.”

          On February 24, 2015, court ordered wiretaps
          intercepted Alexander Scott arranging to sell
          Stephen Malenchek 28 bags of heroin for $160. On
          February 26, 2015, the men again arranged a deal
          for heroin.

          Also on February 24, 2015, court ordered wiretaps
          intercepted Scott arranging to buy prescription drugs
          from Allen Witkowski for resale.

          On February 28, 2015, law enforcement listened, in
          real time, while Alexander Scott planned to find
          Lazard “Laz” Morgalo[Footnote 5] and kill him for
          robbing his little brother. Calls in the afternoon
          detailed Scott’s journey from Reading to Pottstown,
          armed with the Tech-9, and his plan to shoot
          Morgalo.[Footnote 7] Law enforcement flooded the
          600 block of Chesnutt Street, where homes
          associated with BFA were located, in an attempt to
          thwart Scott’s plan. Calls between the [sic] Scott
          and Jose “Jun” Charriez, a member of SCMG,
          indicated that Charriez was armed and prepared to
          provide support and to assist Scott in carrying out
          his plan to shoot members of BFA.


                                  -5-
J. S66035/18



                [Footnote 5] Morgalo was a member of
                BFA.

                [Footnote 7] He was also arranging a
                drug deal at the same time and was
                driven to Pottstown by his customer.

          Charriez arrived in the area before Scott and alerted
          him to the presence of law enforcement.            Upon
          hearing of the heavy law enforcement presence,
          Scott decided to wait until it grew dark to carry out
          the shooting. In a call at 5:29 p.m., Scott can be
          heard talking about the clip in his gun being full.

          After 9:00 p.m., later calls detail his movements
          again, as he crept through the streets, armed with
          the Tech-9, trying to find Morgalo. Calls indicated
          that, again, Charriez was ready to back him up.
          During these calls, Scott was calmly and quietly
          relaying his location to Charriez as he crept through
          the alley near the 600 block of Chesnutt Street. Law
          enforcement located and removed Morgalo from the
          street. Unable to find Morgalo to carry out his plan,
          Scott arranged a ride and left the area.

          On March 2, 2015, police intercepted calls between
          Alexander Scott and a customer setting up a drug
          deal in Pottstown. Law enforcement spotted Scott,
          he fled on foot and was ultimately arrested with a
          Tech-9 on his person, 53 vials of crack, heroin, three
          cell phones and empty vials. Again, possessed with
          the intent to deliver.[Footnote 8]

                [Footnote 8] Search warrants on homes
                associated with SCMG uncovered larger
                amounts of drugs and the same
                packaging    material that   was   on
                [appellant] at the time of his arrest.
                Clothing with SCMG on it was also
                recovered.

          The complaint in the instant matter was filed on
          May 12, 2015. On June 30, 2015, the case was


                                   -6-
J. S66035/18


          transferred to the Court of Common Pleas.           On
          July 16, 2015, the Commonwealth filed a notice of
          joinder, joining [appellant]’s case with the cases
          indexed at 3945-15, 3946-25, 3947-15, 3655-15,
          3656-15, 3657-15, 4787-15, 4788-15, 4789-15,
          4790-15 and 4791-15. A pretrial conference was
          scheduled     for   September      10,  2015.       On
          September 1, 2015, the Commonwealth filed a
          second notice of joinder. On September 10, 2015,
          the case was placed on the trial list.[Footnote 9] On
          October 13, 2015, appointed counsel filed a Motion
          for Hearing or All Charges to be Dismissed. On
          October 14, 2015, counsel filed a Petition for a Writ
          of Habeas Corpus and a Motion to Modify Bail. On
          November 3, 2015, the Bills of Information were
          filed. [Appellant]’s Petition for Habeas Corpus was
          scheduled for November 30, 2015. On that date, it
          was continued to December 7, 2015.                  On
          December 7, 2015, the hearing was again continued.
          On December 21, 2015, [appellant] filed a Petition to
          Dismiss. On January 29, 2016, the habeas was
          scheduled for February 22, 2016. On February 5,
          2015, counsel filed an omnibus pretrial motion. On
          February 5, 2016, the habeas corpus and severance
          motions were scheduled for February 18, 2016. On
          February 5, 2016, the trial listing resulted in a
          tentative trial date of April 18, 2016. On February 8,
          2016, the Commonwealth sent a letter to the
          chambers of the undersigned requesting a trial date
          before March 20, 2016. The motion to dismiss was
          heard on February 18, 2016 and denied by Order of
          March 3, 2015. On April 13, 2016 counsel filed a
          motion in limine.         On May 26, 2016, the
          Commonwealth filed a Motion to Consolidate. On
          June 15, 2016, the court denied the motion for
          severance. On July 8, 2016, the Commonwealth
          filed a Motion to Amend the bills of information in six
          of the joined cases, including [appellant]’s.       On
          July 11, 2016, defense counsel filed a response to
          the motion. By order of August 16, 2016, the cases
          were scheduled for trial on October 17, 2016. All
          outstanding motions were scheduled to be heard on
          September 26, 2016. On August 31, 2016, the court
          issued an order granting defense counsel’s


                                   -7-
J. S66035/18


          application for the appointment of a private
          investigator. On September 6, 2016, counsel filed a
          motion to dismiss pursuant to Rule 600. An order
          denying the motion was issued on September 28,
          2016. The same date, the court granted the Motion
          to Amend the bills of information. On October 3,
          2016, the Commonwealth filed a motion to admit
          other bad acts; a hearing was scheduled for
          October 6, 2016. A call of the trial list took place on
          October 11, 2016. On October 14, 2016, the Court
          denied the Commonwealth’s prior bad acts motion.
          Trial commenced on October 17, 2016.

                [Footnote 9] The case continued on a
                trial track, with monthly trial listing
                where    neither  party    requested  a
                continuance and [appellant] did not
                execute a Rule 600 waiver.

          Following an eight day jury trial, [appellant] was
          convicted of Corrupt Organizations,[Footnote 10]
          Corrupt Organizations-Conspiracy,[Footnote 11] two
          counts of Attempted Murder[Footnote 12], two
          counts of Aggravated Assault,[Footnote 13] and one
          count of Possession of a Firearm without a
          License.[Footnote 14] On January 12, 2017 he was
          sentenced to an aggregate term of 25 to 57 years’
          incarceration in a state correctional institution. On
          January 20, 2017, [appellant] filed a Post-Sentence
          Motion and on May 12, 2017 an amended motion. A
          hearing was held on May 12, 2017 and the Motion
          was denied by Order of June 20, 2017. This appeal
          followed. By order of July 6, 2017, [appellant] was
          directed to produce a Concise Statement of Errors,
          pursuant to Pa.R.A.P. 1925(b).         He has since
          complied with that directive.

                [Footnote 10] 18 Pa.C.S.A. § 911(b)(3).

                [Footnote 11] 18 Pa.C.S.A. § 911(b)(4).

                [Footnote 12] 18 Pa.C.S.A. § 901(a).

                [Footnote 13] 18 Pa.C.S.A. § 2702(a)(1).


                                   -8-
J. S66035/18



                   [Footnote 14] 18 Pa. C.S.A. § 6101(a)(1).

Trial court opinion, 2/20/18 at 1-9 (citations to record omitted; footnote 6

omitted). The trial court filed an opinion pursuant to Pa.R.A.P. 1925(a) on

February 20, 2018.

      Appellant raises the following issues for our review:

            1.     Whether the trial court committed manifest
                   abuse of discretion when it failed to grant
                   severance, or alternatively, did the trial court
                   commit manifest abuse of discretion by
                   allowing unfairly prejudicial evidence of
                   violence and drug dealing, which had no
                   connection to Appellant at Appellant’s trial?

            2.     Whether the [trial] court should have denied
                   the [C]ommonwealth’s motion to amend the
                   bills of information[?]

            3.     Whether the testimony of Detective Echevarria
                   exceeded the bounds of expert testimony[?]

            4.     Whether the evidence was insufficient to
                   convict [appellant] of the November 30, 2014,
                   charge     of    attempted      murder,     the
                   December 24, 2014 charge of attempted
                   murder,    or    the     charge  of     Corrupt
                   Organizations[?]

            5.     Whether the court should have given a jury
                   instruction for the charge of recklessly
                   endangering another person as requested by
                   the defense[?]

            6.     Whether the sentence of 25 to 57 years was
                   harsh and excessive[?]

Appellant’s brief at 3.




                                     -9-
J. S66035/18

                                         I.

      At trial, the trial court granted the Commonwealth’s motion to

consolidate appellant’s trial with Alexander Scott’s trial. In his first issue on

appeal, appellant contends that the trial court erred when it denied his

motion to sever. (Appellant’s brief at 8.) Specifically, appellant claims that

the only “overlap” between appellant and Scott is that they were both

“arrested and charged with being involved in a large scale drug operation.”

(Id. at 9.)

              Appellate review of a trial court’s denial for a motion
              for severance is as follows:

                    A motion for severance is addressed to
                    the sound discretion of the trial court,
                    and . . . its decision will not be disturbed
                    absent a manifest abuse of discretion.
                    The critical consideration is whether the
                    appellant was prejudiced by the trial
                    court’s decision not to sever.           The
                    appellant      bears    the     burden    of
                    establishing such prejudice.

              Commonwealth v. Dozzo, 991 A.2d 898, 901
              (Pa.Super. 2010).          The Pennsylvania Rules of
              Criminal Procedure govern the severance of offenses.
              Rule 583 reads, “The court may order separate trials
              of offenses or defendants, or provide other
              appropriate relief, if it appears that any party may be
              prejudiced by offenses or defendants being tried
              together.    Pa.R.Crim.P. 583.       Further, Rule 582
              provides that offenses may be tried jointly under the
              following circumstances:

                    Rule 582. Joinder–Trial of Separate
                    Indictments or Informations

                    (A)   Standards


                                      - 10 -
J. S66035/18



                     (1) Offenses       charged   in
                         separate     indictments or
                         informations may be tried
                         together if:

                          (a) the evidence of each
                              of the offenses would
                              be admissible in a
                              separate trial for the
                              other and is capable
                              of separation by the
                              jury so that there is
                              no      danger      of
                              confusion; or

                          (b) the offenses charged
                              are based on the
                              same       act    or
                              transaction.

          Pa.R.Crim.P. 582(A)(1). Similarly, Rule 563 states:

               Rule 563. Joinder of Offenses in
               Information

               (A)   Two or more offenses, of any
                     grade, may be charged in the same
                     information if:

                     (1) the evidence of each of the
                         offenses      would       be
                         admissible in a separate
                         trial for the other and is
                         capable of separation by
                         the jury so that there is no
                         danger of confusion; or

                     (2) the offenses charged are
                         based on the same act or
                         transaction.

               (B)   There shall be a separate count for
                     each offense charged.


                                 - 11 -
J. S66035/18



            Pa.R.Crim.P. Rule 563.

Commonwealth v. Mollett, 5 A.3d 291, 305-306 (Pa.Super. 2010),

appeal denied, 14 A.3d 826 (Pa. 2011).

     Here, the trial court concluded as follows:

            The evidence against co-defendant Scott was easily
            distinguishable from that against Bailey.              In
            instructing the jury, the [trial] court stated, “[t]hey
            are being tried together, but they have separate
            charges, so don’t mix them together.” When reading
            the instructions as to the specific charges, the [trial]
            court again stated, “I don’t want to confuse you, so
            it’s going to take a little longer, but I’m going to read
            the charges as to [appellant] first and then the
            charges as to Mr. Scott.” The jury was given the
            verdict sheet to aid in following along with the
            charge and separating the two defendants. When
            the charge was finished, the [trial] court again
            instructed the jury, “[y]ou’ve now been given all the
            charges and you have to consider each one of those
            charges and each defendant separately, so you have
            some work to do because there’s a lot of charges
            there.” There was no danger of confusion for the
            jury and while separate acts, all of the acts charged
            arose out of one large scale investigation into two
            corrupt related, warring organizations. The acts of
            each defendant were relevant to flesh out the entire
            story and the scale of the organizations in which they
            participated.

Trial court opinion, 2/20/18 at 17 (footnotes and citations to the record

omitted).

     Based upon our review of the record, we find that the trial court’s

conclusions are based in the record, and that appellant was not prejudiced

by the trial court’s decision to deny appellant’s motion for severance.



                                     - 12 -
J. S66035/18

Accordingly, the trial court did not commit an abuse of discretion, and

appellant’s first issue is without merit.

                                       II.

      Appellant next argues that the trial court erred when it granted the

Commonwealth’s motion to amend the bills of information filed against

appellant.   Specifically, appellant contends that he was never afforded an

opportunity to preserve or create testimony of witnesses pertaining to

charges stemming from an incident that was alleged to have occurred on

December 24, 2014. (Appellant’s brief at 17-18.)

             According to Pa.R.Crim.P. 564, the court may permit
             amendment of an information “when there is a
             defect in form, the description of the offense(s), the
             description of any person or any property, or the
             date charged, provided the information as amended
             does not charge an additional or different offense.”
             Pa.R.Crim.P. 564. Moreover, “[u]pon amendment,
             the court may grant such post-ponement of trial or
             other relief as is necessary in the interests of
             justice.” Id. “[T]he purpose of Rule 564 is to
             ensure that a defendant is fully apprised of the
             charges, and to avoid prejudice by prohibiting the
             last minute addition of alleged criminal acts of which
             the defendant is uninformed.” Commonwealth v.
             Sinclair, 897 A.2d 1218, 1221 (Pa.Super. 2006).
             “[O]ur courts apply the rule with an eye toward its
             underlying purposes and with a commitment to do
             justice rather than be bound by a literal or narrow
             reading of the procedural rules.” Commonwealth
             v. Grekis, [] 601 A.2d 1284, 1288 ([Pa.Super.]
             1992).

             As stated in Sinclair, when presented with a
             question concerning the propriety of an amendment,
             we consider:



                                      - 13 -
J. S66035/18


               [w]hether the crimes specified in the
               original indictment or information involve
               the same basic elements and evolved out
               of the same factual situation as the
               crimes     specified  in    the  amended
               indictment or information. If so, then
               the defendant is deemed to have been
               placed on notice regarding his alleged
               criminal conduct.       If, however, the
               amended provision alleges a different set
               of events, or the elements or defenses to
               the amended crime are materially
               different from the elements or defenses
               to the crime originally charged, such that
               the defendant would be prejudiced by
               the change, then the [amendment] is not
               permitted.

          Sinclair,    897      A.2d    at    1221      (quoting
          Commonwealth v. Davalos, 779 A.2d 1190, 1194
          (Pa.Super. 2001), appeal denied, [] 790 A.2d 1013
          ([Pa.] 2001) (citation omitted)). Additionally,

               [i]n reviewing a grant to amend an
               information, the Court will look to
               whether the appellant was fully apprised
               of the factual scenario which supports
               the charges against him.       Where the
               crimes     specified  in    the   original
               information involved the same basis
               elements and arose out of the same
               factual situation as the crime added by
               the amendment, the appellant is deemed
               to have been placed on notice regarding
               his alleged criminal conduct and no
               prejudice to defendant results.

          Id., at 1222. Further, the factors which the trial
          court must consider in determining whether an
          amendment is prejudicial are:

               (1) whether the amendment changes the
               factual scenario supporting the charges;
               (2) whether the amendment adds new


                                  - 14 -
J. S66035/18


                 facts   previously   unknown    to    the
                 defendant; (3) whether the entire factual
                 scenario was developed during a
                 preliminary hearing; (4) whether the
                 description of the charges changed with
                 the amendment; (5) whether a change in
                 defense strategy was necessitated by the
                 amendment; and (6) whether the timing
                 of the Commonwealth’s request for
                 amendment allowed for ample notice and
                 preparation.

           Id. (citation omitted).       Most importantly, we
           emphasize that “the mere possibility amendment of
           information may result in a more severe penalty . . .
           is not, of itself, prejudice.”  Commonwealth v.
           Picchianti, [] 600 A.2d 597, 599 ([Pa.Super.]
           1991), appeal denied, [] 609 A.2d 168 ([Pa.]
           1992).

Commonwealth v. Mentzer, 18 A.3d 1200, 1202-1203 (Pa.Super. 2011).

     The trial court reached the following conclusion:

           The Commonwealth sought, based on information
           contained in the affidavit of probable cause and
           provided in discovery, to amend the [b]ills [of
           information] to provide [appellant] with the specific
           dates on which the alleged offenses took place. The
           original bills of information, filed on November 3,
           2015, charged [appellant] with two counts of
           attempted murder.        However, the original bills
           provided no detail as to the two counts of attempted
           murder. The Commonwealth sought amendment to
           include the dates and alleged victims of these two
           attempted murder charges, which is permissible
           under the Rules of Criminal Procedure.              The
           Commonwealth argued that the amendment outlined
           for [appellant] how it intended to proceed at trial and
           what evidence would be introduced at trial.          As
           amended, the bills substantial[ly] narrowed this
           window from November 2014 through April 2015 and
           provided specific information as to the two counts of
           [a]ttempted [m]urder that appeared in the original


                                   - 15 -
J. S66035/18


             bills of information. Therefore, [appellant] was not
             prejudiced by the amendment and had ample notice
             of what the Commonwealth intended to prove at
             trial.

Trial court opinion, 2/20/18 at 19.

        The Commonwealth filed a motion to amend the bills of information on

July 8, 2016, which the trial court ultimately granted on September 28,

2016.     As noted by the Commonwealth, appellant failed to file a writ of

habeas corpus in order to determine whether the Commonwealth could

make a prima facie showing pertaining to the amendment to the second

attempted murder charge.      (See Commonwealth’s brief at 20-21.)       Based

upon our review of the record, we find that appellant was not prejudiced by

the amendments to the bills of information, and accordingly, appellant’s

second issue is without merit.

                                      III.

        In his third issue, appellant avers that Montgomery County District

Attorney’s Office Detective Erick Echevarria’s testimony at trial improperly

exceeded his scope as an expert witness.       Specifically, appellant contends

that Detective Echevarria improperly interjected his opinion and speculation

as to intent based on his position as a lead investigator in this case.

(Appellant’s brief at 20.) Our standard for the admission of expert testimony

involving coded language in drug transactions is as follows:

             [T]he admission of evidence is within the sound
             discretion of the trial court and will not be reversed
             absent an abuse of that discretion. Commonwealth


                                      - 16 -
J. S66035/18


             v. Begley, 780 A.2d 605, 620 (Pa. 2001).            In
             narcotics investigations involving legally intercepted
             telephone conversations, expert testimony regarding
             the cryptic language used is permissible.         See
             Commonwealth v. Huggins, 68 A.3d 692
             (Pa.Super. 2013) (drug enforcement agent
             permitted to testify as both an expert, for the
             limited purpose of decoding drug jargon, and a
             layperson, regarding his personal perceptions
             during the investigation and opinion that
             defendant was one of the parties to the
             intercepted telephone calls); Commonwealth v.
             Doyen, 848 A.2d 1007, 1014 (Pa.Super. 2014 (“the
             coded and encrypted language utilized by drug
             traffickers” is an appropriate subject for expert
             testimony); Commonwealth v. Vitale, 664 A.2d
             999, 1001 (Pa.Super. 1995) (same). The standard
             for qualifying an expert witness is a liberal one: the
             witness need only have a reasonable pretension to
             specialized knowledge on a subject for which expert
             testimony is admissible.         Commonwealth v.
             Riffert, 549 A.2d 566, 576 (Pa.Super. 1988),
             appeal denied, 562 A.2d 825 (Pa. 1989). The
             witness’ expertise may be used in practical,
             occupational, or other experiential training; it need
             not have been gained through academic training
             alone. Id.

Commonwealth v. Kinard, 95 A.3d 279, 288 (Pa.Super. 2014) (en banc)

(emphasis added).

        The Huggins court explicitly held that a law enforcement officer may

testify as both an expert and as a layperson. Accordingly, we find that the

trial   court   did   not   abuse    its      discretion   when   it   permitted

Detective Echevarria’s testimony as to his personal perceptions and opinions

during the investigation. Therefore, appellant’s third issue is without merit.




                                     - 17 -
J. S66035/18

                                     IV.

     Appellant next contends that the evidence presented was not sufficient

to sustain a conviction for two counts of attempted murder and for one

count of corrupt organizations. (See appellant’s brief at 22-26.)

           In reviewing the sufficiency of the evidence, we view
           all evidence admitted at trial in the light most
           favorable to the Commonwealth, as verdict winner,
           to see whether there is sufficient evidence to enable
           [the fact finder] to find every element of the crime
           beyond a reasonable doubt. This standard is equally
           applicable to cases where the evidence is
           circumstantial rather than direct so long as the
           combination of the evidence links the accused to the
           crime beyond a reasonable doubt.           Although a
           conviction must be based on “more than mere
           suspicion or conjecture, the Commonwealth need not
           establish guilt to a mathematical certainty.”

           Moreover, when reviewing the sufficiency of the
           evidence, the Court may not substitute its judgment
           for that of the fact finder; if the record contains
           support for the convictions, they may not be
           disturbed.

Commonwealth v. Stokes, 78 A.3d 644, 649 (Pa.Super. 2013) (citations

omitted), appeal denied, 89 A.3d 661 (Pa. 2014).

                            Attempted Murder

     We have previously held as follows:

           Under the Crimes Code, “[a] person commits an
           attempt when with intent to commit a specific crime,
           he does any act which constitutes a substantial step
           towards the commission of the crime.” 18 Pa.C.S.A.
           § 901(a). “A person may be convicted of attempted
           murder ‘if he takes a substantial step toward the
           commission of a killing, with the specific intent in
           mind to commit such an act.’” Commonwealth v.


                                   - 18 -
J. S66035/18


              Dale, 836 A.2d 150, 152 (Pa.Super. 2003) (citation
              omitted). See 18 Pa.C.S.A. §§ 901, 2502. “The
              substantial step test broadens the scope of attempt
              liability by concentrating on the acts the defendant
              has done and does not any longer focus on the acts
              remaining to be done before the actual commission
              of the crime.” Commonwealth v. Gilliam, [] 417
              A.2d 1203, 1205 ([Pa.Super.] 1980).             “The
              mens rea required for first-degree murder, specific
              intent to kill, may be established solely from
              circumstantial evidence.”       Commonwealth v.
              Schoff, 911 A.2d 147, 160 (Pa.Super. 2006).
              “[T]he law permits the fact finder to infer that one
              intends the natural and probable consequences of his
              acts[.]” Commonwealth v. Gease, [] 696 A.2d
              130, 133 ([Pa.] 1997).

Commonwealth v. Jackson, 955 A.2d 441, 444 (Pa.Super. 2008), appeal

denied, 967 A.2d 958 (Pa. 2009).

      In the case at bar, the Commonwealth charged appellant with two

counts   of    attempted   murder    arising   from   incidents   occurring   on

November 30, 2014 and December 24, 2014. For the November 30, 2014

charge, appellant contends that the Commonwealth failed to prove beyond a

reasonable doubt that appellant possessed the requisite intent to kill.

Specifically, appellant avers that the shooting at issue involved no planning,

no lying in wait, nor did it involve the use of a deadly weapon on a vital part

of the body. (Appellant’s brief at 24.) Appellant maintains a self-defense

argument in that his only intent was to return fire and to scare the

perpetrators away.      (Id.)   Appellant further argues that there was no

evidence presented at trial that it was a rival gang that initiated the shooting

or that the shooting was in retaliation for a previous shooting carried out by


                                     - 19 -
J. S66035/18

a fellow member of appellant’s gang, dismissing this as “speculation” on the

part of the Commonwealth and trial court. (Id.)

      When reviewing the evidence presented in the light most favorable to

the Commonwealth, as verdict winner, we find that the Commonwealth

presented sufficient evidence to prove beyond a reasonable doubt that

appellant possessed the intent to kill during the November 30, 2014 incident

and that appellant’s argument is without merit. During trial, the jury heard

testimony indicating that there was ongoing gang activity taking place

between BFA and SCMG. (See notes of testimony, 10/18/16 at 200-237.)

On November 25, 2014, Devon Vogelsang, a member of BFA, and Dathan

Stevens, a member of SCMG, engaged in a gunfight in which both men were

injured.   (Notes of testimony, 10/20/16 at 27-36.)        Markel Harper, a

member of BFA, shot Abraham Charriez, a member of SCMG also known as

“Flocco” (hereinafter “Flocco”), several days later on November 30, 2014.

      Following “Flocco’s” shooting, Harper stated that he, Ian Shawell, and

appellant went to visit Vogelsang at Lehigh Hospital. (Notes of testimony,

10/18/16 at 225-227.)     Harper described what happened after visiting

Vogelsang as follows:

           [Shawell] backed his car into a parking spot and I
           got out of the car and started walking to the
           entranceway. I forgot my cigarettes, so I turned
           around and started walking back to [Shawell]’s car.
           And that’s when I saw Crakk[2] and [Shawell]

2 The record reflects that appellant’s nickname is “Crakk.”       (Notes of
testimony, 10/18/16 at 228.)


                                   - 20 -
J. S66035/18


            looking over to the right at something. I looked over
            and that’s when I saw the spark from a gunshot and
            then

            ....

            And then me and Crakk started shooting back. I
            couldn’t see who was shooting at us, but they kept
            firing at us and we kept firing back at them.

Notes of testimony, 10/18/16 at 227.

      The above evidence, while circumstantial, is sufficient to justify a

guilty verdict for an attempted murder charge. Indeed, the Commonwealth

proffered evidence of ongoing gang activity taking place between two rival

gangs, with the November 30, 2014 shooting representing one event in a

series of violent incidents. Therefore, appellant’s claim as it relates to the

November 30, 2014 shooting is without merit.

      Appellant next contends that the Commonwealth failed to present

sufficient evidence to justify his conviction for attempted murder as it relates

to the shooting that took place on December 24, 2014.             In his brief,

appellant appears to shape the argument as a weight of the evidence claim.

                   An appellate court’s standard of review
                   when presented with a weight of the
                   evidence claim is distinct from the
                   standard of review applied by the trial
                   court. Appellate review of a weight claim
                   is a review of the exercise of discretion,
                   not of the underlying question of whether
                   the verdict is against the weight of the
                   evidence.

            Commonwealth v. Mucci, 143 A.3d 399, 410-411
            (Pa.Super. 2016), (quoting Commonwealth v.


                                     - 21 -
J. S66035/18


              Clay, [] 64 A.3d 1049, 1054-1055 ([Pa.] 2013)). To
              successfully challenge the weight of the evidence, a
              defendant must prove the evidence is “so tenuous,
              vague and uncertain that the verdict shocks the
              conscience of the court.” Mucci, 143 A.3d at 411
              (quoting Commonwealth v. Sullivan, 820 A.2d
              795, 806 (Pa.Super. 2003)).

Commonwealth v. Windslowe, 158 A.3d 698, 712 (Pa.Super. 2017),

appeal denied, 171 A.3d 1286 (Pa. 2017).

      Upon review of appellant’s brief, the argument pertaining to the weight

of the evidence is limited to the credibility of Markel Harper’s testimony

regarding an attempted murder alleged to have occurred on December 24,

2014. (See appellant’s brief at 25-26.) Put another way, appellant invites

us to reassess the jury’s credibility determination as it relates to Harper’s

testimony. We are required to decline this invitation. Indeed, an appellate

court cannot, on a weight of the evidence review, replace the fact-finder’s

determination      of    credibility   with   its    own       determination.        See

Commonwealth v. Blackham, 909 A.2d 315, 320 (Pa.Super. 2006),

appeal denied, 919 A.2d 954 (Pa. 2007) (“It is not for this Court to

overturn     the   credibility   determinations     of   the    fact-finder”    (citations

omitted)).    Therefore, we find that the trial court’s denial of appellant’s

post-sentence motion as it relates to the weight of the evidence was not an

abuse of discretion.




                                        - 22 -
J. S66035/18

                          Corrupt Organizations

            The crime of corrupt organizations is codified at
            Section 911 of the Crimes Code, which provides, in
            relevant part:

                  It shall be unlawful for any person
                  employed by or associated with any
                  enterprise to conduct or participate,
                  directly or indirectly, in the conduct of
                  such enterprise’s affairs through a
                  pattern of racketeering activity.

            18 Pa.C.S.[A.] § 911(b)(3). It is also unlawful for a
            person to conspire to violate subsection (b)(3). Id.
            at § 911(b)(4). Subsection (h) defines “enterprise”
            as “any . . . corporation, association or other legal
            entity, . . . engaged in commerce and includes
            legitimate as well as illegitimate entities and
            governmental entities.” Id. at § 911(h)(3). Further,
            the subsection lists numerous crimes that constitute
            “racketeering activity,” including theft and insurance
            fraud, and defines a “pattern of racketeering activity”
            as “a course of conduct requiring two or more acts of
            racketeering activity one of which occurred after the
            effective date of this section.” Id. at §§ 911(h)(1),
            (h)(4).

Commonwealth v. Rogal, 120 A.3d 994, 1001 (Pa.Super. 2015), appeal

denied, 128 A.3d 220 (Pa. 2015).

       Here, appellant avers that the Commonwealth failed to prove two or

more acts of racketeering beyond a reasonable doubt. (Appellant’s brief at

26.)   Appellant specifically argues that the Commonwealth’s two acts of

racketeering were the two charges of attempted murder.         (Id.)   The trial

court notes that the “the evidence established that BFA was a group of

individuals engaged in violence and drug dealing. The two predicate acts in



                                    - 23 -
J. S66035/18

this case were the two counts of attempted murder.” (Trial court opinion,

2/28/18 at 33.)    As noted above, we determined that the Commonwealth

presented sufficient evidence to warrant convictions for both counts of

attempted murder.      Accordingly, the Commonwealth has also set forth

sufficient evidence to warrant a conviction for corrupt organizations and

appellant’s claim is without merit.

                                       V.

      Appellant next argues that the trial court erred when it denied his

request to have the jury instructed on the charge of recklessly endangering

another person (“REAP”). (See appellant’s brief at 26-28.) When reviewing

a trial court’s jury instructions, we are held to the following standard:

            [W]hen evaluating the propriety of jury instructions,
            this Court will look to the instructions as a whole,
            and not simply isolated portions, to determine if the
            instructions were improper. We further note that, it
            is an unquestionable maxim of law in this
            Commonwealth that a trial court has broad discretion
            in phrasing its instructions, and may choose its own
            wording so long as the law is clearly, adequately,
            and accurately presented to the jury for its
            consideration.    Only where there is an abuse of
            discretion or an inaccurate statement of the law is
            there reversible error.

Commonwealth v. Roane, 142 A.3d 79, 95 (Pa.Super. 2016), quoting

Commonwealth v. Trippett, 932 A.2d 188, 200 (Pa.Super. 2007)

(citations omitted).

      In his argument, appellant relies heavily upon Commonwealth v.

Griffin, 456 A.2d 171, 178 (Pa.Super. 1983), which states that REAP is


                                      - 24 -
J. S66035/18

“logically” a lesser-included offense of attempted murder. (See appellant’s

brief at 26-28.)3

            Historically, the settled law in Pennsylvania has been
            that a defendant may be convicted of an offense that
            is a lesser-included offense of the crime actually
            charged. This doctrine promotes judicial economy,
            avoids inconsistent results, and enhances the quality
            of jury deliberations by assuring that factfinders,
            informed of the option of convicting of lesser
            offenses, focus their attention on the presence or
            absence of those elements that distinguish the
            greater or lesser offenses.

Commonwealth v. Sims, 919 A.2d 931, 938 (Pa. 2007) (citations and

internal quotation marks omitted).

      A previous panel of this court has further stated, with regard to jury

instructions:

            A jury charge on a lesser-included offense is
            permissible so long as it does not offend the
            evidence presented, i.e., there is some disputed
            evidence concerning an element of the greater
            charge or the undisputed evidence is capable of
            more than one rational inference. Commonwealth
            v. Hawkins, [] 614 A.2d 1198, 1203 ([Pa.Super.]
            1992) (en banc). If a rational jury, given the record
            evidence, can find the defendant guilty of the lesser-
            included offense, the court should instruct the jury
            on the law of the lesser-included offense.
            Commonwealth v. Ferrari, [] 593 A.2d 846, 848

3 The Commonwealth notes that the Griffin court “offered no analysis”
pertaining to its conclusion that REAP is a lesser-included offense of
attempted murder. (Commonwealth’s brief at 40.) Whether the Griffin
court offered any analysis to its conclusion is of no import here. A decision
of a previous panel of this court is binding precedent absent intervening
authority by our supreme court. Commonwealth v. Pepe, 897 A.2d 463,
465 (Pa.Super. 2006), appeal denied, 946 A.2d 686 (Pa. 2008),
cert. denied sub nom. Pepe v. Pennsylvania, 555 U.S. 881 (2008).


                                     - 25 -
J. S66035/18


            ([Pa.Super.] 1991), appeal denied, [] 618 A.2d 398
            ([Pa.] 1992).      See also Commonwealth v.
            Phillips, 946 A.2d 103, 110 (Pa.Super. 2008),
            appeal denied, [] 964 A.2d 895 ([Pa.] 2009), cert.
            denied, 556 U.S. 1264, [] (2009) (reiterating jury
            charge on lesser-included offense should be given if
            record evidence would reasonably support verdict on
            lesser offense).

Commonwealth v. Houck, 102 A.3d 443, 451 (Pa.Super. 2014).

      The Commonwealth contends that any error on the part of the trial

court is harmless.    (Commonwealth’s brief at 40-41.)         Our supreme court

has defined harmless error as follows:

            The doctrine of harmless error is a technique of
            appellate review designed to advance judicial
            economy by obviating the necessity for a retrial
            where the appellate court is convinced that a trial
            error was harmless beyond a reasonable doubt. Its
            purpose is premised on the well-settled proposition
            that a defendant is entitled to a fair trial but not a
            perfect one.

Commonwealth v. Allshouse, 36 A.3d 163, 182 (Pa. 2012), quoting

Commonwealth v. Thornton, 431 A.2d 248, 251 (Pa. 1981) (quotation

marks and brackets omitted).

      Here, we find the trial court’s refusal to provide the jury with

instructions pertaining to REAP to be harmless error.           As noted in detail

above,   the   Commonwealth      presented     sufficient   evidence   to   warrant

convictions for two counts of attempted murder.           Accordingly, appellant is

not entitled to relief under his fifth issue on appeal.




                                      - 26 -
J. S66035/18

                                       VI.

      In his sixth and final issue on appeal, appellant avers that the trial

court’s sentence of 25-57 years’ imprisonment was harsh and excessive.

(Appellant’s brief at 29.)      In his argument, appellant challenges the

discretionary aspects of his sentence.

                  [T]he proper standard of review when
                  considering whether to affirm the
                  sentencing court’s determination is an
                  abuse of discretion. . . . [A]n abuse of
                  discretion is more than a mere error of
                  judgment; thus, a sentencing court will
                  not have abused its discretion unless the
                  record discloses that the judgment
                  exercised was manifestly unreasonable,
                  or the result of partiality, prejudice, bias
                  or ill-will. In more expansive terms, our
                  Court recently offered: An abuse of
                  discretion may not be found merely
                  because an appellate court might have
                  reached a different conclusion, but
                  requires      a   result      of    manifest
                  unreasonableness,          or      partiality,
                  prejudice, bias, or ill-will, or such lack of
                  support so as to be clearly erroneous.

                  The    rationale    behind   such     broad
                  discretion    and     the   concomitantly
                  deferential standard of appellate review
                  is that the sentencing court is in the best
                  position to determine the proper penalty
                  for a particular offense based upon an
                  evaluation       of     the       individual
                  circumstances before it.

            [Commonwealth v. Walls, 926 A.2d 957, 961 (Pa.
            2007)] (internal citations omitted).

            Challenges to the discretionary aspects of sentencing
            do not entitle an appellant to review as of right.


                                     - 27 -
J. S66035/18


          Commonwealth v. Sierra, 752 A.2d 910, 912
          (Pa.Super. 2000).       An appellant challenging the
          discretionary aspects of his sentence must invoke
          this Court’s jurisdiction by satisfying a four-part test:

                [W]e conduct a four-part analysis to
                determine: (1) whether appellant has
                filed a timely notice of appeal, see
                Pa.R.A.P. 902 and 903; (2) whether the
                issue   was   properly   preserved    at
                sentencing or in a motion to reconsider
                and modify sentence, see Pa.R.Crim.P.
                [720]; (3) whether appellant’s brief has
                a fatal defect, Pa.R.A.P. 2119(f); and
                (4) whether there is a substantial
                question that the sentence appealed
                from is not appropriate under the
                Sentencing     Code,    42     Pa.C.S.A.
                § 9781(b).

          Commonwealth v. Evans, 901 A.2d 528, 533
          (Pa.Super. 2006), appeal denied, 909 A.2d 303
          (Pa. 2006) (internal citations omitted). Objections to
          the discretionary aspects of a sentence are generally
          waived if they are not raised at the sentencing
          hearing or in a motion to modify the sentence
          imposed. Commonwealth v. Mann, 820 A.2d 788,
          794 (Pa.Super. 2003), appeal denied, 831 A.2d
          599 (Pa. 2003).

          The determination of what constitutes a substantial
          question must be evaluated on a case-by-case basis.
          Commonwealth v. Paul, 925 A.2d 825, 828
          (Pa.Super. 2007).     A substantial question exists
          “only when the appellant advances a colorable
          argument that the sentencing judge’s actions were
          either: (1) inconsistent with a specific provision of
          the Sentencing Code; or (2) contrary to the
          fundamental norms which underlie the sentencing
          process.” Sierra, supra at 912-913.

          As to what constitutes a substantial question, this
          Court does not accept bald assertions of sentencing
          errors. Commonwealth v. Malovich, 903 A.2d


                                   - 28 -
J. S66035/18


             1247, 1252 (Pa.Super. 2006). An appellant must
             articulate the reasons the sentencing court’s actions
             violated the sentencing code. Id.

Commonwealth v. Moury, 992 A.2d 162, 169-170 (Pa.Super. 2010).

        Here, we begin our analysis by determining whether appellant has

complied with the procedural requirements of challenging his sentence.

First, appellant timely filed his notice of appeal pursuant to Pa.R.A.P. 902

and 903.     Second, appellant filed a post-sentence motion on January 20,

2017.

        The third procedural prong set forth in Evans requires us to determine

whether appellant’s brief has a fatal defect—or put another way, fails to

include a statement containing the reasons relied on for an allowance of an

appeal “with respect to the discretionary aspects of sentence.”           See

Pa.R.A.P. 2119(f).    In cases where an appellant has failed to comply with

Rule 2119(f) and the appellee objects, we are not permitted to review the

merits of the claim and must therefore deny allowance of appeal.

Commonwealth v. Kiesel, 854 A.2d 530, 533 (Pa.Super. 2004).             Here,

appellant failed to include a Rule 2119(f) statement in his brief and the

Commonwealth objected. (See Commonwealth’s brief at 48.) Accordingly,




                                     - 29 -
J. S66035/18

we cannot review appellant’s claim on its merits and deny allowance of

appeal as to the discretionary aspects of sentence.4

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 4/15/19




4  Alternatively, even if appellant had complied with Rule 2119(f), he
nonetheless fails to raise a substantial question. A substantial question is
raised when an appellant “advances a colorable argument that the
sentencing judge’s actions were either: (1) inconsistent with a specific
provision of the Sentencing Code; or (2) contrary to the fundamental norms
which underlie the sentencing process.” Commonwealth v. Prisk, 13 A.3d
526, 533 (Pa.Super. 2011) (citation omitted). Here, appellant’s argument
contains little more than a brief recitation of the facts and hyperbolic rhetoric
concerning the sentencing proceedings. (See appellant’s brief at 29-30.)


                                     - 30 -